 



Exhibit 10.7
Summary of Non-employee Director Meeting Fees and Compensation
We do not pay directors who are also Woodward officers additional compensation
for their service as directors. In addition to reasonable expenses for attending
meetings of the Board of Directors, non-employee directors receive the following
compensation:

         
Monthly Retainer — Chairman of the Board
  $ 5,000  
 
       
Monthly Retainer — All other non-employee Directors
  $ 3,000  
 
       
Each Board meeting attended
  $ 2,000  
 
       
Each Committee meeting attended — Chairman
  $ 2,500  
 
       
Each Committee meeting attended — all others
  $ 1,500  
 
       
Lead Director — Each Independent Director meeting
  $ 2,500  
 
       
Audit Committee Chairman — Additional Monthly Retainer
  $ 750  
 
       
Telephonic Meetings — Chairman
  $ 1,000  
 
       
Telephonic Meetings — all others
  $ 500  

In addition, annual stock option awards with a fair market value of
approximately $60,000 on the date of grant are granted to each director. The
terms of the awards, such as vesting and length of the award, can be found in
the Form of Non-Qualified Stock Option Agreement, filed as Exhibit 10.14 to our
Annual Report on Form 10-K for our fiscal year ended September 30, 2007, and are
incorporated herein by reference. Our directors receive no perquisites.

